NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JANET C. HOWELL,                                No. 20-16466

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00285-JAO-KJM

and
                                                MEMORANDUM*
LETICIA LAGERA; SABADO, FRANCO
AND ARUCAN FAMILY,

                Plaintiffs,

 v.

UNITED STATES OF AMERICA, & 50
States,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Janet C. Howell appeals pro se from the district court’s judgment dismissing

sua sponte her action alleging various claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal for lack of subject

matter jurisdiction. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082,

1086 (9th Cir. 2014). We affirm.

      The district court properly dismissed without prejudice Howell’s action for

lack of subject matter jurisdiction because Howell failed to allege any violation of

federal law or diversity of citizenship. See 28 U.S.C. §§ 1331, 1332(a); Kuntz v.

Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004) (addressing diversity of

citizenship under § 1332); Wander v. Kaus, 304 F.3d 856, 858-59 (9th Cir. 2002)

(discussing requirements for federal question jurisdiction under § 1331).

      Howell’s motion for appointment of counsel, set forth in the opening brief,

is denied.

      AFFIRMED.




                                          2                                   20-16466